Citation Nr: 1739250	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-28 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his brother-in-law



ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA Regional Office (RO) in Boston, Massachusetts.

The case was remanded in May 2015, August 2016, and again in October 2016.  The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.

The Board finds the issue of entitlement to TDIU is in appellate status as an element of the Veteran's increased rating claim for PTSD because unemployability has been raised by the record, to include at the February 2017 Board hearing.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges that a May 2015 rating decision denied a TDIU claim; this, however, does not vitiate the prior appeal.  Compare Rice, 22 Vet. App. at 448-49 with Locklear v. Nicholson, 24 Vet. App. 311, 314   (2011).

The issues of entitlement to a disability rating in excess of 70 percent for PTSD and entitlement to a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

For the appeal period, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  In a January 2010 rating decision, the Veteran was granted service connection for PTSD and assigned a 50 percent evaluation effective February 9, 2009, under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The next higher rating is 70 percent.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.).

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  As a result, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas").

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  VA implemented DSM-5, effective August 4, 2014, and determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Because the Veteran's increased rating claim was originally certified to the Board in March 2015, the DSM-V is applicable to this case.  However, insofar as the VA examiners evaluated the Veteran under DSM-IV, the Board notes their findings.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Factual Background

On VA examination in October 2009, the Veteran was assigned a GAF score of 38, indicating major social and occupational impairment.  The examiner stated that the Veteran's PTSD symptoms resulted in deficiencies in most areas, including judgment, thinking, family relations, work and mood.  

The Veteran was again examined by VA in July 2013.  He reported having his brother, sister, and brother-in-law for support.  He noted isolation; however, he socializes with other Veterans occasionally.  It was noted that the Veteran was unemployed, as he was during his last exam in October 2009.  He enjoyed gardening and spending time fishing as a local lake.  The Veteran experienced symptoms such as a depressed mood, anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, mild memory loss, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  It was noted the Veteran could maintain his financial affairs.  He reported passive suicidal ideation without intent or plan.  He denied homicidality and did not present as an elevated risk to himself or others.  The examiner found that the Veteran suffers from occupational and social impairment with reduced reliability and productivity.  He was assigned a GAF score of 50.

VA outpatient treatment records dated from 2008 to 2012 show that the Veteran was assigned GAF scores ranging primarily from 40 to 50, with a few scores of 55.  He also had GAF scores of 38 in November 2008 and September 2009.

In February 2017, the Veteran testified that he has difficulty with concentration and memory.  He reported that he has a total inability to sleep without medications.  He notes that he could never go back to work in his area of expertise, and he has not worked since the 1990s.  He also lives with family and depends on them to help him with his hygiene.  He reported that he could not do his own cooking or housework because of his PTSD.  He also reported that he had been an outstanding mechanic, but his PTSD affects him in this area too because his PTSD affects the memory and concentration needed to complete these jobs.  He stated that he is short-tempered and suffers from blow-ups.  His PTSD medications also affect his ability to complete jobs and tasks.  He had been married but divorced as a result of his PTSD.

C.  Analysis

As noted above, a rating of 70 percent, the next level at which the Veteran could receive benefits, requires a showing of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

After thoroughly reviewing the evidence, as summarized above, the Board finds that an increased rating is warranted because there is evidence suggesting the Veteran suffers occupational and social impairment, with deficiencies in most areas due to his PTSD.  For example, he confirmed suicidal ideation during his July 2013 exam.  The record demonstrates that he cannot complete basic hygiene; he cannot do basic tasks himself such as cooking and cleaning and depends on his family to do them for him; and the record demonstrates that the Veteran suffers from impaired memory and concentration, which affects his ability to work.  The GAF scores assigned throughout this appeal period have ranged from a low of 38 to a high of 55, which are indicative of moderate to major impairment in several areas such as work, family relations, judgment, and mood.  Based on the entirety of this record, the Veteran's disability picture for his PTSD most closely approximates the 70 percent disability rating.


ORDER

An initial disability rating of 70 percent for PTSD is granted.


REMAND

While the Board sincerely regrets the delay, the claims of entitlement to an initial evaluation in excess of 70 percent for PTSD and entitlement to a TDIU must be remanded for further development to ensure that they are afforded every consideration.

At his hearing before the Board in February 2017, the Veteran testified that he was treated by VA for his PTSD on a regular basis.  The most recent VA treatment records associated with the claims folder are dated in May 2012.  Thus, the Veteran's updated VA treatment records must be obtained, as well as his private treatment records from Berkshire Medical Center in Pittsfield, MA.

Further, because the Veteran was last afforded a VA examination in July 2013, he should be scheduled for an additional examination(s) on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records (to include from Northampton and/or Leeds), dated from May 2012 forward.  

2.  Make arrangements to obtain the Veteran's treatment records from Berkshire Medical Center in Pittsfield, MA, dated since February 2009.

3.  Next, schedule the Veteran for a VA psychiatric examination.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

The examiner must identify the symptoms and functional impairment associated with the Veteran's PTSD, and discuss the degree of occupational and social impairment caused by his symptoms.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose. 

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD, hearing loss, and tinnitus).

The examiner must suggest the type or types of employment, if any, in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


